McMurray, Presiding Judge.
Defendant was indicted for violating Georgia’s Controlled Substances Act, selling cocaine. The case was tried before a jury and the evidence revealed the following: At about 5:50 in the afternoon on September 5, 1991, Agents Craig Treadwell and Jennings White of the Georgia Bureau of Investigation were working undercover in Monroe, Georgia when a “male [wearing] a black . . . sailor-type hat . . . walked toward ...” the vehicle occupied by the undercover agents and sold Agent Treadwell “one dosage unit of crack cocaine. ...” The drug deal was captured by a surveillance camera concealed in the agents’ patrol car and the videotape was later viewed by Investigator Joseph Lewis Moon, Jr. of the Walton County Juvenile Court, who identified defendant as the suspect drug dealer.
The jury found defendant guilty of selling cocaine. This appeal followed. Held:
In his sole enumeration, defendant contends Investigator Moon’s testimony identifying him as the suspect depicted on the surveillance camera’s videotape is an unauthorized conclusory opinion. This enumeration provides no basis for reversal.
It is highly probable that admission of Investigator Moon’s conclusion that defendant is the man depicted on the surveillance camera’s videotape did not prejudice the minds of the jurors so as to contribute to the verdict. Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869); Morgan v. State, 181 Ga. App. 150, 151 (351 SE2d 497). Agents Treadwell and White testified that it was daylight during the drug buy and that they had a clear view of the suspect who sold Agent Treadwell the “one dosage unit of crack cocaine. . . .” Further, both *19agents testified and positively identified defendant as the perpetrator of the crime charged. This evidence was more than sufficient to support the jury’s finding that defendant is guilty, beyond a reasonable doubt, of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided October 27, 1992.
Hearn & Childers, Eugene M. Benton, for appellant.
Alan A. Cook, District Attorney, for appellee.

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.